OMNIBUS AMENDMENT AND WAIVER NO. 3


This Omnibus Amendment and Waiver No. 3 (this “Amendment”), dated as of December
11, 2007, by and between Conversion Services International, Inc., a Delaware
corporation (the “Company”), CSI Sub Corp. (DE), a Delaware corporation (“CSI
Sub”), DeLeeuw Associates, Inc., a Delaware corporation (“DeLeeuw” and, together
with the Company and CSI Sub, the “Credit Parties” and, each a “Credit Party”)
and Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”), amends (i)
that certain Security Agreement, dated as of February 1, 2006 by and among the
Credit Parties and Laurus (as amended, modified or supplemented from time to
time, the “Security Agreement”); (ii) that certain Secured Non-Convertible
Revolving Note issued by the Company to Laurus on February 1, 2006 (as amended,
modified or supplemented from time to time, the “Revolving Note”); and (iii) the
other Ancillary Agreements (as defined in the Security Agreement) (together with
the Security Agreement and the Revolving Note, the “Loan Documents”).
Capitalized terms used but not defined herein shall have the meanings given them
in the Security Agreement.


WHEREAS, the Credit Parties and Laurus have agreed to make certain changes to
the Security Agreement and the Revolving Note as set forth herein; and
 
NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1. Amendment to Revolving Note. The first full paragraph under the title
“SECURED NON-CONVERTIBLE REVOLVING NOTE” on the first page of the Revolving Note
shall be replaced in its entirety with the following:
 
FOR VALUE RECEIVED, CONVERSION SERVICES INTERNATIONAL, INC. a Delaware
corporation (the “Parent”) and the other companies listed on Exhibit A attached
hereto (such other companies together with the Parent, each a “Company” and
collectively, the “Companies”), jointly and severally, promises to pay to LAURUS
MASTER FUND, LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland
House, South Church Street, George Town, Grand Cayman, Cayman Islands, Fax:
345-949-8080 (the “Holder”) or its registered assigns, on order, the sum of
Three Million Dollars ($3,000,000), or, if different, the aggregate principal
amount of all “Loans” (as such term is defined in the Security Agreement
referred to below), together with any accrued and unpaid interest hereon, on
March 31, 2008 (the “Maturity Date”) if not sooner paid.
 
2. Amendment to Security Agreement. Laurus and the Credit Parties hereby agree
that, effective on the Effective Date, the definition of “Capital Availability
Amount” set forth in Annex A of the Security Agreement shall be replaced with
the following:
 
“Capital Availability Amount” means $3,000,000.
 

--------------------------------------------------------------------------------


 
3. Structuring Payment. In consideration for the agreements set forth herein,
the foregoing agreements are subject to the receipt by Laurus Capital
Management, LLC of a payment of $25,000 by the Credit Parties.
 
MISCELLANEOUS


4. Effective Date. This Amendment shall be effective (the “Effective Date”) on
the first date upon which each Credit Party and Laurus shall have executed and
the Credit Parties shall have delivered to Laurus their respective counterpart
signatures to this Amendment.
 
5. Representations, Warranties and Covenants. Each Credit Party hereby
represents and warrants to Laurus that after giving effect to this Amendment:
(i) on the date hereof, all representations, warranties and covenants made by
such Credit Party in connection with the Loan Documents are true, correct and
complete; and (ii) on the date hereof, all of each Credit Party’s covenant
requirements set forth in the Loan Documents have been met.


6. No Waiver of Other Defaults. Upon the occurrence and during the continuance
of any further Events of Default that may occur after date of this Agreement,
Laurus may, at its election, exercise any rights and remedies authorized by the
Loan Documents and/or applicable law. Laurus’ rights and remedies under the Loan
Documents shall be cumulative. Laurus shall have all other rights and remedies
not inconsistent herewith or therewith as provided by law or in equity. No
exercise by Laurus of one right or remedy shall be deemed an election, and no
waiver by Laurus of any Event of Default on the part of the Credit Parties shall
be deemed a continuing waiver. No delay by Laurus shall constitute a waiver,
election, or acquiescence by it.


7. Further Assurances. The Credit Parties will each take such other actions as
Laurus may reasonably request from time to time to accomplish the objectives of
this Agreement.


8. No Other Changes. Except as specifically set forth in this Amendment, there
are no other amendments, modifications or waivers to the Loan Documents, and all
of the other forms, terms and provisions of the Loan Documents remain in full
force and effect.


9. Limited References. From and after the Amendment Effective Date, all
references to the Revolving Note, the Security Agreement and/or any of the other
Ancillary Agreements shall be deemed to be references to the such agreements as
modified hereby.


10. Governing Law; Assignments; Counterparts. This Amendment shall be binding
upon the parties hereto and their respective successors and permitted assigns
and shall inure to the benefit of and be enforceable by each of the parties
hereto and their respective successors and permitted assigns. THIS AMENDMENT
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.


2

--------------------------------------------------------------------------------


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Credit Party and Laurus has caused this Amendment to be
signed in its name effective as of this 11th day of December, 2007.
 

       
CONVERSION SERVICES
INTERNATIONAL, INC.
 
   
   
    By: /s/Scott Newman   Name: Scott Newman   Title: Chief Executive Officer

 

       
CSI SUB CORP. (DE)
 
   
   
    By: /s/Scott Newman   Name: Scott Newman   Title:  

 

       
DELEEUW ASSOCIATES, INC.
 
   
   
    By: /s/Scott Newman   Name: Scott Newman   Title:  

 

       
LAURUS MASTER FUND, LTD.
 
   
   
    By: /s/Scott Bluestein   Name: Scott Bluestein   Title: Authorized Signatory

 
4

--------------------------------------------------------------------------------

